2014Case
     LIMITED    LIABILITY Document
         9:18-cv-80176-BB COMPANY     REINSTATEMENT
                                   511-17                            FILED
                                          Entered on FLSD Docket 05/18/2020 Page 1 of 1
                                                                                                            Mar 28, 2014
DOCUMENT# L1 100001 9904                                                                                  Secretary of State
Entity Name: W&K INFO DEFENSE RESEARCH LLC



Current Principal Place of Business:                                    New Principal Place of Business:

3119CONTEGO LANE     !                                                  3128 MERCED AVE, EL MONTE
RALM BEACH GARDENS, FL 33418                  US                        EL MONTE                 !
                                                                        PALM BEACH GARDENS, CA 91733                   US

Current Mailing Address:                                                New Mailing Address:

4371 NORTHLAKE BLVD#314                                           i     3128 MERCED AVE, EL MONTE
PALM BEACH GARDENS, FL 33410                  US                  I     EL MONTE          :
                                                                  :     PALM BEACH GARDENS, CA 91733                   US

FEI Number:                    F EI Number Applied For ( )      FEI: Number Not Applicable (X)       Certificate of Status Desired (X)


Name and Address of Current Registered Agent:                           Name and Address of New Registered Agent:

KLEIMAN. DAVID A                !                                       NGUYEN, UYEN T   !
3119CONTEGO LANE                !                                       4371 NORTHLAKE BLVD #314
PALM BEACH GARDENS, FL 33410                  US                        PALM BEACH GARDENS, FL 33410                  US



The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both
in the State of Florida.  ;                                ;                            ;                                 ;

SIGNATURE:          UYEN NGUYEN                                                                            03/28/2014
                     Electronic Signature of Registered Agent                                                Date

AUTHORIZED PERSONS:

Title:         MS
Name:          NGUYEN, UYEN T MS
Address:       4371 NORTHLAKE BLVD #314
City-St-Zip:   PALM BEACH GARDENS, FL 33410 US


Title:         DR
Name:          COIN-EXCH PTY LTD
Address:       502/32 DELHI RD:
City-St-Zip:   NORTH RYDE, NS 02113 AU




I hereby certify that the information indicated on this report is true and accurate and that my electronic signature shall have
the same legal effect as if made under oath; that I am authorized to execute this report as: required by Chapter 605, Florida
Statues.                        :                                 :                           :                                :

SIGNATURE:          UYEN NGUYEN                                                         MS                            03/28/2014
                        Electronic Signature of Authorized Person                                                         Date




                                                                                                                                  KLEIMAN 00299177
